Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Paul Laroque petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his appeal from the bankruptcy court. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Laroque’s motions for injunctive relief on December 22, 2008, and consolidated the four appeals Laroque has filed in order to rule on his remaining outstanding motions on December 24, 2008. Accordingly, because the district court has recently decided Laroque’s case, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials befdre the court and argument would not aid the decisional process.

PETITION DENIED.